SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-CORNING NATURAL GAS CORPORATION GABELLI ADVISERS, INC. 8/30/0715,00016.0000* GABELLI FUNDS, LLC. GABELLI UTILITY TRUST 8/30/073,00016.0000* GABELLI UTILITY FUND 8/30/0755,70016.0000* (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE OVER-THE-COUNTER MARKET. (2) PRICE EXCLUDES COMMISSION. (*) SHARES ACQURIED IN CONNECTION WITH THE ISSUER'S RIGHTS OFFERING
